United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     _____________

                                     No. 97-3862EA
                                     _____________

Carrie Woods Gray,                        *
                                          *
                    Appellant,            *
                                          * Appeal from the United States
       v.                                 * District Court for the Eastern
                                          * District of Arkansas.
City of Helena; Joann Smith,              *
Individually and in her official capacity *       [UNPUBLISHED]
as Mayor,                                 *
                                          *
                    Appellees.            *
                                    _____________

                             Submitted: April 17, 1998
                                 Filed: April 22, 1998
                                  _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       Carrie Woods Gray appeals the district court's adverse grant of summary
judgment on Gray's race-based employment discrimination claim. Having reviewed the
record and the materials submitted by the parties, we see no error by the district court.
We also conclude that an extended discussion is unnecessary in this fact-intensive case.
We believe the district court is correct, and we affirm on the basis of the district court's
memorandum opinion and order. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-